Citation Nr: 0729431	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-09 909	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 
10 percent for bilateral tinnitus.  

2.  Entitlement to an effective date earlier than March 8, 
2001 for the grant of service connection for bilateral 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900 (2007).


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.

2.  The veteran filed a claim for entitlement to service 
connection for bilateral tinnitus July 10, 1989.  The claim 
was denied because tinnitus was not shown in service.  The 
veteran appealed this decision to the Board, where his claim 
was again denied.  The veteran did not appeal the Board's 
decision and it became final.  

3.  In March 2001, the veteran filed a claim to reopen his 
previously denied claim for service connection for bilateral 
tinnitus.  The claim was eventually reopened and granted, 
based in part on an Army document submitted by the veteran 
showing that he had been in combat during service.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

2.  The legal criteria for an effective date of July 10, 
1989, but no earlier, for the grant of service connection for 
bilateral tinnitus have been met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002).  The veteran's claim for an 
increased rating for bilateral tinnitus is being denied as a 
matter of law; therefore, the VCAA has no effect on that 
portion of the appeal.  

The VCAA and its implementing regulations do apply to the 
veteran's claim for an earlier effective date.  The veteran 
was not given proper VCAA notice as to how to substantiate a 
claim for an earlier effective date prior to the grant of 
service connection, for obvious reasons.  After the veteran 
filed a notice of disagreement with the decision assigning an 
effective date, a statement of the case was issued.  This 
statement of the case contained the regulations relevant to 
claims for earlier effective dates and the text of 38 C.F.R. 
3.159, which delineates the respective obligations of the VA 
and the veteran in obtaining evidence pertinent to the claim.  
After this notice, the veteran submitted a letter stating 
that he had no more information to submit; he then testified 
before the undersigned Veteran's Law Judge at a personal 
hearing.  

The veteran is being granted an earlier effective date in 
this decision.  This decision is in large part a matter of 
law and not the facts.  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating

The veteran has requested an increased schedular evaluation 
for tinnitus, which is currently evaluated as 10 percent 
disabling.  He asserts he warrants a 10 percent evaluation 
for each ear.  The RO denied the veteran's request because 
under DC 6260 there is no provision for assignment of a 
separate 10 percent schedular evaluation for tinnitus of each 
ear.  Rather, it allows for one 10 percent schedular 
evaluation whether tinnitus is unilateral or bilateral.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of a 10 percent evaluation for 
each ear with bilateral tinnitus.  VA appealed this decision 
to the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  The veteran's claim fell 
under the stay.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single schedular disability rating for tinnitus, regardless 
whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted, which has allowed the Board to now consider 
the veteran's claim for increase.  

The veteran's service-connected tinnitus is evaluated as 
10 percent disabling, which is the maximum schedular rating 
available for such disability.  See 38 C.F.R. §4.87, DC 6260.  
As there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

III. Earlier Effective Date

The veteran states that he has had tinnitus since his active 
military service.  He filed a previous claim for service 
connection that was denied by the Board in 1990.  Service 
connection for tinnitus was subsequently granted in October 
2004 and the veteran contends that the effective date for the 
grant of service connection should be the date of his claim 
that resulted in the 1990 Board denial.  The Board agrees.  

The VA rules regarding the reconsideration of decisions on 
claims for benefits based on newly discovered service records 
after the initial decision on the claim were amended 
effective October 6, 2006.  Two changes that did not alter 
the substantive content of 38 C.F.R. 3.156(c)(2) were made.  
See 71 Fed. Reg. 52455 (September 6, 2006).

According to 38 C.F.R. 3.156(c) (2007), if at any time after 
VA issues a decision on a claim VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim.  An award made based all or in part on 
these records is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.  A retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the basis 
of the new evidence from the service department must be 
supported adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it may be 
affected by the filing date of the original claim. 

The veteran filed an original claim for service connection 
for bilateral tinnitus that was received by VA July 10, 1989.  
A November 1989 VA examination shows that the veteran had 
bilateral tinnitus at that time.  The veteran's claim was 
denied by the RO in January 1990, because tinnitus was not 
shown during service.  VA had requested the veteran's service 
records; however, it appeared that they had been destroyed in 
an accidental fire at the National Personnel Records Center.  
As such, the only record available was a single Surgeon 
General's Office report from 1944, which did not show 
tinnitus.  The veteran appealed this decision to the Board 
and it was denied in October 1990.  The record reflects that 
the Board's decision was not appealed.  Accordingly, this 
decision is final.  See 38 C.F.R. § 20.1100 (2007).   

In March 2001, the veteran filed a claim to reopen his 
previously denied claim for service connection for bilateral 
hearing loss and tinnitus.  This claim was eventually 
reopened and granted based on new and material evidence.  One 
key piece of evidence in awarding service connection was an 
Army document submitted by the veteran.  This document showed 
that the veteran was part of a particular unit at a 
particular time.  After this document was submitted, it was 
determined that the veteran was a combat veteran and entitled 
to the application of 38 U.S.C.A. § 1154(b) (West 2006), 
which aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Service connection was subsequently granted on the 
basis of combat exposure.

The service department record existed, but was not part of 
the veteran's file, when VA first decided his claim.  An 
award of service connection was granted based in large part 
on this record, and a VA examination shows that the veteran 
had tinnitus since at least October 1989, which is shortly 
after his initial claim.  Given the above, the Board finds 
that the proper effective date for the award of service 
connection for tinnitus is the date VA received the veteran's 
previously decided claim - July 10, 1989.  See 38 C.F.R. 
§ 3.156(c).  


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.

An effective date of July 10, 1989, but no earlier, for the 
grant of service connection for bilateral tinnitus is 
granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


